Citation Nr: 1140529	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-08 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from June 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on brokerage for the RO in Indianapolis, Indiana.

This case was previously before the Board in March 2011 and remanded for additional development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the March 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that, by a letter dated in December 2010, the appellant was notified that he had been scheduled for a Board hearing in Washington, D.C. in March 2011.  In correspondence dated in January 2011, the appellant indicated that he would be unable to attend the scheduled hearing in Washington, D.C. due to the required travel distance.  In a letter issued in September 2011, he was again offered the option of a hearing, including before a Veterans Law Judge of the Board at the local RO.  In a September 2011 response to the hearing clarification letter, the appellant indicated that he did not wish to appear at a hearing.  Accordingly, the Board considers the appellant's request for a Board hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(9d),(e) (2011).  
 


FINDING OF FACT

The January 2006 VA audiological examination results revealed that the appellant's hearing loss disability had been clinically shown to be manifested by no worse than Level I impairment in the right ear and Level II impairment in the left ear; the April 2011 VA audiological examination results revealed that the appellant's hearing loss disability had been clinically shown to be manifested by no worse than Level II impairment in the right ear and Level III impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the March 2006 rating decision granted the appellant's claim for service connection for bilateral hearing loss, such claim is now substantiated.  His filing of a notice of disagreement as to the March 2006 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The March 2007 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue (38 C.F.R. § 4.85, Tables VI, VIa and VII), and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next- higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant with appropriate VA examinations in January 2006 and April 2011.  The examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Additionally, clinical findings which are pertinent to the criteria applicable for rating the appellant's bilateral ear hearing loss were provided in the April 2011 VA examination.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The April 2011 VA examination also complied with the March 2011 Board remand order.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

General Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating hearing loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2011).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

III.  Analysis

As noted above, the appellant is appealing an initial noncompensable evaluation assigned for bilateral hearing loss.  The March 2006 rating decision granted service connection for bilateral hearing loss effective November 18, 2005.  As such, the rating period on appeal is from November 18, 2005.  38 C.F.R. § 3.400(o)(2) (2011).  

A January 2006 VA examination revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
20
30
50
65
LEFT
25
40
65
85

On the basis of the numbers shown above, the appellant's puretone threshold average for the right ear was recorded as 41.25 decibels.  His puretone threshold average for the left ear was recorded as 53.75 decibels.  His speech recognition ability was 92 percent for the right ear and 84 percent for the left ear using the Maryland CNC speech recognition test.  

An April 2011 VA examination revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
30
40
65
80
LEFT
35
45
95
105+

On the basis of the numbers shown above, the appellant's puretone threshold average for the right ear was recorded as 53.75 decibels.  His puretone threshold average for the left ear was recorded as 70 decibels.  His speech recognition ability was 86 percent for the right ear and 90 percent for the left ear using the Maryland CNC speech recognition test.  

Results from a private audiological test from May 2002 are also of record.  However, the private audiological test pre-dates the rating period on appeal and is thus not probative.    

Applying the above audiological findings from the January 2006 and April 2011 VA audiological examination reports to the rating criteria for rating hearing impairment, the Board concludes that there is no basis for an initial compensable evaluation.  The Board notes that it has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

Considering, on VA audiological examination in January 2006, that the appellant's right ear manifests an average puretone threshold of no greater than 41.25 decibels, and no less than 92 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level I impairment.  

On VA audiological examination in January 2006, the appellant's left ear had an average puretone threshold of no greater than 53.75 decibels, and no less than 84 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's left ear hearing loss to be Level II impairment.  The results of the January 2006 VA examination indicate the right ear was the poorer ear for Table VII.  

Applying the results from Table VI to Table VII, based on the results of the January 2006 audiologic examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column II, the poorer ear.  

On VA audiological examination in April 2011, the appellant's right ear manifested an average puretone threshold of no greater than 53.75 decibels, and no less than 86 percent speech discrimination.  Reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level II impairment.  

On VA audiological examination in April 2011, the appellant's left ear had an average puretone threshold of no greater than 70 decibels, and no less than 90 percent speech discrimination.  Reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's left ear hearing loss to be Level III impairment.  The results of the April 2011 VA examination indicate the left ear was the poorer ear for Table VII.  

Applying the results from Table VI to Table VII, based on the results of the April 2011 audiologic examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II, the better ear, with column III, the poorer ear.  

Based on the results of the January 2006 and April 2011 VA audiological examinations, the appellant has not met the criteria for a 10 percent evaluation.  Given this, an initial compensable evaluation is not warranted.

The Board acknowledges the appellant's assertion that his bilateral hearing loss is worse than a noncompensable disability rating, and that he is entitled to a compensable rating for such hearing loss.  In a March 2007 substantive appeal, the appellant stated that he had problems hearing conversation, and that high tones, such as telephones and buzzers, were very difficult for him to hear.  The April 2011 VA examination report reflects that the appellant reported that he had difficulty hearing high pitch sounds, general conversation if people are talking too low, and alarm clocks.  He also noticed that he kept the television loud.  However, in determining the actual degree of a hearing loss disability, an objective examination is more probative of the degree of the appellant's impairment.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the appellant's bilateral hearing loss with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of his bilateral hearing loss disability.  The April 2011 VA examination report specifically indicated that there were no significant effects on the appellant's occupation.

In conclusion, the noncompensable evaluation currently assigned for the appellant's bilateral hearing loss appropriately reflects his disability picture and the clinical evidence described above does not show distinct time periods exhibiting symptoms warranting staged evaluations.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


